                Case 3:17-cv-01104-VLB Document 127 Filed 04/24/20 Page 1 of 5




From:                          Miriam Berkman <mberkman900@gmail.com>
Sent                           Monday, April 11, 2016 6:46 PM
To:                            David Post; Menon, Alice; Sawyer, Susan
Subject:                       Confidential re: current investigation
Attachments:                   UWC Complaint -- summary allegations.docx



Dear David, Aley and Susan,

I am attaching a list summarizing the allegations I have heard so far from witnesses who have given me
permission to use their names.

Thanks for your help and support.

Miriam




       CONFIDENTIAL                                                                    BYRNE017577
      Case 3:17-cv-01104-VLB Document 127 Filed 04/24/20 Page 2 of 5



             UWC Complaint Against Prof. Roberto Gonzalez Echevarria

       Specific Incidents With Direct Testimony by the Person Harmed or by a
                               Corroborating Witness


    1. Susan Byrne reported that at a party at the Divinity School for the retirement
       of Mary Miller as Dean of Yale College in the spring of 2014, RGE approached
       her and kissed her on the lips without warning or permission. She did not
       say anything to RGE but pulled away from him and tried to talk about
       something inconsequential, such as gardening. This was a public event.
       Many other people were present but Byrne was unable to recall who might
       have witnessed it other than RGE's wife and Prof. Rolena Adorno. I have not
       yet interviewed Prof. Adorno.

    2. Susan Byrne reported that at a Spanish Department party sometime during
       her first year at Yale, 2008-09. She felt someone behind her playing with her
       hair. When she turned to see who it was she saw RGE with a "lecherous"
                                                                            REDACTED
       smile on his face. She has also seen him playing with the hair of
       REDACTED                                     and commenting to others, "Isn't
       she beautiful?" Byrne gave no specific date for this but said it was in 2013-
       14, when she was DUS for the Spanish Dept. I could not reach REDACTED
       for corroboration.

    3. Susan Byrne went to see RGE to talk about a proposed project for a
       sabbatical. He asked her to sit down on the small sofa/love seat across from
       his desk. As he came around from behind the desk Byrne put a pillow from
       the sofa next to her so that it would be between her and RGE. She had heard
       about him sitting too close to women on the sofa and didn't want this to
       happen.

    4. Susan Byrne reported that she went to a meeting of the American Society in
       NYC in 2011. Byrne's husband and Kevin Poole and REDACTED                 (a grad
       student) were also there. RGE was giving a talk. After the talk he   introduced
                                                                      REDACTED
       them all to a colleague from Colombia. When he introduced          , he
       commented to his colleague, "Isn't she beautiful. It's hard to teach when you
       have someone so beautiful in front of you." RGE made no comment about
       REDACTED
                academic or intellectual ability.

    5. Susan Byrne reported that at some point a few years ago RGE had hip
       surgery. Byrne saw him limping in the parking lot and asked him how he
       was doing, to make small talk. He commented to her that he was going to
       physical therapy and needed to get back to his favorite sexual activity, which
       was intercourse standing up. She was not terribly offended but thought the
       comment was gross and unnecessary.




CONFIDENTIAL                                                                     BYRNE017578
      Case 3:17-cv-01104-VLB Document 127 Filed 04/24/20 Page 3 of 5



     6. Susan Byrne reported that when she was being interviewed for her junior
        faculty position at Yale RGE asked her in front of R. Adorno and N. Valis
        whether she would really move to New Haven from NY if offered the job,
        since her husband was in NY. He then said I know I am not supposed to ask
        you that and if you quote me I will deny it and so will everyone else. Byrne
        took this as a comment that RGE believes he can get away with not telling the
        truth.




REDACTED




CONFIDENTIAL                                                            BYRNE017579
      Case 3:17-cv-01104-VLB Document 127 Filed 04/24/20 Page 4 of 5




   REDACTED




CONFIDENTIAL                                                 BYRNE017580
      Case 3:17-cv-01104-VLB Document 127 Filed 04/24/20 Page 5 of 5




REDACTED




CONFIDENTIAL                                                 BYRNE017581
